DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-13, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 4936407 A (Brock et al).
Regarding claim 1, Brock et al discloses a system comprising: 
at least one rotating mount (see Fig. 2) comprising a lower weldment (see annotated Figure 2 below) rotatably coupled to an upper weldment (8, see annotated Figure 2 below) and further comprising at least one receiver (see annotated Figure 2 below), wherein the upper weldment is directly coupled to the at least one receiver (see Fig. 2), and wherein the lower weldment is coupled to a walking surface (4); 
a guardrail weldment (6, 9, and 11) coupled by way of the at least one receiver to the upper weldment of the at least one rotating mount (see Fig. 2); and 
an actuator (14) configured to controllably adjust a configuration of the guardrail weldment between an extended configuration (see Fig. 2) and a retracted configuration (see 
wherein the at least one receiver is directly coupled to the guardrail weldment by way of receiving at least one post of the guardrail weldment into the at least one receiver (see Fig. 2) such that each post of the at least one post is substantially aligned with a corresponding receiver of the at least one receiver and an upper weldment of a corresponding rotating mount of the at least one rotating mount in both the extended configuration and the retracted configuration (see NOTE below).
NOTE: See that the receiver and post are aligned in a longitudinal direction in both the extended and retracted configuration (see Figs. 2-3). Further, see that the upper weldment (8) and post are aligned perpendicular to one another in both the extended and retracted configuration, and therefore are aligned perpendicularly (see Figs. 2-3).

    PNG
    media_image1.png
    629
    649
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2.
Regarding claim 2, Brock et al discloses wherein the guardrail weldment (6, 9, and 11) comprises a first post and a second post (see annotated Figure 1 below), wherein the first post is coupled to an upper weldment of a first rotating mount, and wherein the second post is coupled to an upper weldment of a second rotating mount (see annotated Figure 1 below and annotated Figure 2 above).

    PNG
    media_image2.png
    712
    1091
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 1.
Regarding claim 3, Brock et al discloses wherein the first rotating mount and the second rotating mount (see annotated Figure 1 above) are configured to rotate about a shared rotational axis (see annotated Figure 2 below).

    PNG
    media_image3.png
    540
    682
    media_image3.png
    Greyscale

Figure 3. annotated Figure 2.
Regarding claim 4, Brock et al discloses wherein a first end of the actuator (13) is coupled to the guardrail weldment (6, 9, and 11) by way of an actuator weldment (see annotated Figure 3 below), and wherein a second end of the actuator (where 28 is located) is coupled to the walking surface (4).

    PNG
    media_image4.png
    741
    806
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 3.
Regarding claim 5, Brock et al discloses wherein the guardrail weldment comprises a first post and a second post (see annotated Figure 1 above), wherein the actuator weldment (see annotated Figure 3 above) is coupled to an upper weldment (8) of a first rotating mount 
NOTE 1: See in Fig. 1 that both actuator weldments are coupled to both upper weldments, as all of the railing assembly components are coupled together.
NOTE 2: See in Fig. 2 that all of the components in Fig. 2 are coupled to one another, and therefore the first end of the actuator is coupled to the entirety of the actuator weldment, including a middle portion of the actuator weldment.
Regarding claim 6, Brock et al discloses wherein the at least one receiver (see annotated Figure 2 above) is configured to insertably receive a portion of the first post (9, see annotated Figure 2 above) or a portion of the second post of the guardrail weldment.
Regarding claim 7, Brock et al discloses wherein the guardrail weldment comprises: 
a top rail (6); 
a mid rail (31, see annotated Figure 5 below); 
a lower rail (11); and 
a plurality of posts (9), wherein each of the respective rails are coupled to at least two of the plurality of posts. (see in Fig. 5 that all rails are coupled to the railing system which comprises at least two posts).

    PNG
    media_image5.png
    606
    667
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 5.
Regarding claim 8, Brock et al discloses wherein at least one of the top rail (6), the mid rail (31, see annotated Figure 5 above), or the lower rail (11) extends beyond a span defined by the plurality of posts to provide a wing rail (see in Fig. 5 that that mid rail extends beyond a span defined by the plurality of posts).
Regarding claim 9, Brock et al discloses wherein adjusting the configuration of the guardrail weldment (6, 9, and 11) between the extended configuration (see Fig. 2) and the retracted configuration (see Fig. 3) comprises rotatably adjusting a position of the guardrail weldment with respect to the walking surface (see Figs. 2-3).
Regarding claim 12, Brock et al discloses wherein the walking surface is defined by an upper surface of a deck platform (4), wherein a first end (13) of the actuator (14) is coupled to the guardrail weldment (6, 9, and 11) by way of an actuator weldment (see annotated Figure 3 above), and wherein a second end (where 28 is located) of the actuator is coupled to a lower surface of the deck platform (see NOTE below).

Regarding claim 13, Brock et al discloses wherein the lower surface (see annotated Figure 2 below) comprises an underside surface of the deck platform, wherein the lower surface of the deck platform is disposed opposite the upper surface of the deck platform (see annotated Figure 2 below).

    PNG
    media_image6.png
    722
    580
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 2.
Regarding claim 15, Brock et al discloses further comprising a remote unit (56) configured to control a position of the actuator (see Specification Column 3 lines 62-68), wherein the remote unit comprises a wired remote controller having a user interface (56), wherein the user interface comprises at least one button (see Specification Column 3 lines 45-48).
Regarding claim 16, Brock et al discloses further comprising a controller (52), wherein the controller executes instructions so as to carry out operations (actuate and de-actuate), the operations comprising: 
responsive to receiving information indicative of an extension command (see Specification Column 3 lines 62-65), causing the actuator to move the guardrail weldment into the extended configuration (Fig. 2); and 
responsive to receiving information indicative of a retraction command (see Specification Column 3 lines 7-10), causing the actuator to move the guardrail weldment into the retracted configuration (Fig. 3).
Regarding claim 18, Brock et al discloses a movable deck platform comprising:
a continuously planar walking surface (4);McDONNELL BOEHNENHULBERT & BERGHOFF LLP300 SOUTH WACKER DRIVE 
CHICAGO, ILLINOIS 60606TELEPHONE (312) 913-0001at least one rotating mount (see Fig. 2) comprising a lower weldment (see annotated Figure 2 above) rotatably coupled to an upper weldment (8, see annotated Figure 2 above) and further comprising at least one receiver (see annotated Figure 2 above), wherein the upper weldment is directly coupled to the at least one receiver (see Fig. 2), and wherein the lower weldment is coupled to the walking surface (see Fig. 2); 
a guardrail weldment (6, 9, and 11) coupled by way of the at least one receiver to the upper weldment of the at least one rotating mount (see Fig. 2); and 
an actuator (14) configured to controllably adjust a configuration of the guardrail weldment between an extended configuration (see Fig. 2) and a retracted configuration (see Fig. 3) with respect to the walking surface, 

NOTE: See that the receiver and post are aligned in a longitudinal direction in both the extended and retracted configuration (see Figs. 2-3). Further, see that the upper weldment (8) and post are aligned perpendicular to one another in both the extended and retracted configuration, and therefore are aligned perpendicularly (see Figs. 2-3).
Regarding claim 19, Brock et al discloses wherein the walking surface (4) defines a reference plane (the horizontal top surface of 4), wherein the extended configuration (Fig. 2) comprises the guardrail weldment (6, 9, and 11) extending substantially perpendicular from the reference plane (see Fig. 2), and wherein the retracted configuration comprises the guardrail weldment disposed substantially parallel to the reference plane (see Fig. 3).
Claim(s) 1, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 20160280237 A1 (Thompson).
Regarding claim 1, Thompson discloses a system comprising: 
at least one rotating mount (see Fig. 2) comprising a lower weldment (see annotated Figure 2 below) rotatably coupled to an upper weldment (see annotated Figure 2 below) and further comprising at least one receiver (see annotated Figure 2 below), wherein the upper 
a guardrail weldment (see annotated Figure 2 below) coupled by way of the at least one receiver to the upper weldment of the at least one rotating mount (see Fig. 2); and 
an actuator (60) configured to controllably adjust a configuration of the guardrail weldment between an extended configuration and a retracted configuration with respect to the walking surface (see Fig. 2), wherein the extended configuration comprises the guardrail weldment extending substantially perpendicular from the walking surface (seen in Fig. 2), and wherein the retracted configuration comprises the guardrail weldment disposed substantially parallel to the walking surface (disclosed in Specification paragraph [0021]), 
wherein the at least one receiver is directly coupled to the guardrail weldment by way of receiving at least one post of the guardrail weldment into the at least one receiver (see Fig. 2) such that each post of the at least one post is substantially aligned with a corresponding receiver of the at least one receiver and an upper weldment of a corresponding rotating mount of the at least one rotating mount in both the extended configuration and the retracted configuration (see Fig. 2).

    PNG
    media_image7.png
    792
    1196
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 2.

    PNG
    media_image8.png
    465
    853
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 2.
Regarding claim 12, Thompson discloses wherein the walking surface (see annotated Figure 2 above) is defined by an upper surface of a deck platform (see in the Abstract that the walking surface if a railway station platform), wherein a first end of the actuator is coupled to the guardrail weldment by way of an actuator weldment (see NOTE below), and wherein a second end of the actuator is coupled to a lower surface of the deck platform (see annotated Figure 2 below).
NOTE: The actuator weldment comprises the components used to connect the lower weldment and the guardrail weldment. It is understood from Fig. 2, and Specification paragraph 

    PNG
    media_image9.png
    671
    729
    media_image9.png
    Greyscale

Figure 9. Annotated Figure 2.
Regarding claim 14, Thompson discloses wherein at least a portion of the actuator (60) passes through an opening in the upper surface of the deck platform (see annotated Figure 2 below), wherein the opening is at least partially covered by an actuator cover (the cover to piston 30 is an actuator cover, and partially covers the opening, seen in annotated Figure 2 below).

    PNG
    media_image10.png
    501
    892
    media_image10.png
    Greyscale

Figure 10. Annotated Figure 2.

    PNG
    media_image11.png
    725
    1090
    media_image11.png
    Greyscale

Figure 11. Annotated Figure 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 4936407 A (Brock et al), in view of Bennett (US 8813912 B2).
Regarding claim 10, Brock et al discloses wherein the lower weldment (see annotated Figure 2 above) is rotatably coupled to the upper weldment (8, at the location of 28), but does not expressly disclose as claimed wherein the lower weldment is rotatably coupled to the upper weldment by way of at least one of: (i) a rotary bearing; or (ii) at least one rotary bushing and a stripper bolt.
Bennet teaches that the lower weldment (26) is rotatably coupled to the upper weldment (48) by way of a rotary bearing (17) in order to reduce wear when rotation occurs between the lower weldment and upper weldment (see Column 4 lines 38-40).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brock et al, with Bennet, such that the lower weldment is rotatably coupled to the upper weldment by way of a rotary bearing, as taught by Bennet, in order to reduce wear when rotation occurs between the lower weldment and upper weldment.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 4936407 A (Brock et al), in view of Linear Motion Tips (NPL on file) and US 20150182831 A1 (Lamascus).
Regarding claim 11, Brock et al discloses a pneumatic actuator (14, see Column 3 lines 26-37), but fails to expressly disclose as claimed wherein the actuator comprises an electric ball-screw linear actuator comprising an actuator arm with a throw range between 100 mm to 300 mm.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brock et al, with Linear Motion Tips, such that it comprises an electric ball-screw linear actuator rather than a pneumatic actuator, as taught by Linear Motion Tips, in order to lower the total overall cost of ownership compared to pneumatic actuators, as well as lower overall maintenance, and a lower amount of noise produced by the actuators.
The combination of Brock et al and Linear Motion Tips fails to expressly teach that the actuator comprises an actuator arm having a throw range between 100 mm to 300 mm. 
However, Lamascus teaches an electric linear actuator (40, see Specification paragraph [0051]), with a throw range of up to 4 feet (see Specification paragraph [0055]), and therefore teaches that an electric linear actuator can have a throw range up to four feet in order to provide sufficient displacement depending on the needs of the user. 
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. electric linear actuator arm throw range) are disclosed in the prior art, discovering the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Brock et al and Linear Motion Tips, with Lamascus, such that it comprises an actuator arm with a throw range between 100 mm to 300 mm in order to provide the correct sized actuator, as well as an actuator that can position the railing in the correct deployed and retracted positions without running out of stroke.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 4936407 A (Brock et al), in view of US 8632099 B2 (Conny).
Regarding claim 17, Brock et al discloses the guardrail weldment (6, 9, and 11), and further discloses the lower weldment and upper weldment being rotatably coupled to one another (see annotated Figure 2 above), but does not expressly disclose as claimed further comprising at least one limit switch, wherein the at least one limit switch is configured to providing information indicative of the guardrail weldment reaching a position limit, wherein causing the actuator to move the guardrail weldment comprises moving the guardrail weldment until receiving the information indicative of the guardrail weldment reaching the position limit.
However, Conny teaches the at least one limit switch (stops positioned on each yoke 46 and 48, see Column 8 lines 53-56), wherein the at least one limit switch is configured to providing information indicative of the guardrail weldment reaching a position limit (the yoke stops rotation when the position limit is met), wherein causing the actuator to move the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brock et al, with Conny, such that it comprises limit switches on the rotating joints of Brock et al, in the form of stops taught by Conny, in order to provide a means to prevent over-rotation of the joint, and further to prevent structural damage of the components due to over-rotation.
Response to Amendment
The amendment filed 11 January 2022 has been entered. Claims 1 and 18 have been amended. Claim 20 is withdrawn. Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 11 January 2022, pages 8-12, with respect to the rejection of claims 1-6, 12-13, 15-16 and 18-19 under 35 U.S.C. 102(a)(1) over US 4936407 A (Brock et al), have been fully considered but they are not persuasive. Applicant’s arguments and remarks page 12 recite: “…’rail 6’, the component that the Examiner has designated as the ‘receiver’, and the component that the Examiner has designated as the ‘upper weldment’ are not ‘substantially aligned’ with each other…”. However, in view of Examiners new interpretation, Examiner respectfully disagrees. It is seen in annotated Figure 2 above of Brock et al, that the receiver and upper weldment have the same relationship with the post (9) in both the retracted . 
Applicant’s arguments, see arguments and remarks, filed 11 January 2022, with respect to the rejection of claims 1, 7-9, and 16-17 under 35 U.S.C. 102(a)(1) over US 8632099 B2 (Conny), have been fully considered and are persuasive.  The rejection of claims 1, 7-9, and 16-17 under 35 U.S.C. 102(a)(1) over US 8632099 B2 (Conny) has been withdrawn. 
Applicant’s arguments, see arguments and remarks, filed 11 January 2022, with respect to the rejection of claims 1, 12, and 14 under 35 U.S.C. 102(a)(1) over US D656442 S (Hanks) have been fully considered and are persuasive.  The rejection of claims 1, 12, and 14 under 35 U.S.C. 102(a)(1) over US D656442 S (Hanks) has been withdrawn. 
Accordingly, upon further consideration, a new ground(s) of rejection is made as follows: 
The rejection of claims 1-9, 12-13, 15-16, and 18-19 under 35 U.S.C. 102(a)(1) as being unpatentable over US 4936407 A (Brock et al).
The rejection of claims 1, 12, and 14 under 35 U.S.C. 102(a)(1) as being unpatentable over US 20160280237 A1 (Thompson).
The rejection of claim 10
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over US 4936407 A (Brock et al) in view of Linear Motion Tips (NPL on file) and US 20150182831 A1 (Lamascus).
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over US 4936407 A (Brock et al) in view of US 8632099 B2 (Conny).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        

/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        3/16/2022